Exhibit 10.1
 
Executive Copy
 

 
AMENDMENT TO FUTURESACCESSSM ADVISORY AGREEMENT


 
This amendment is made as of June 2, 2015 (the “Amendment”) among ML BLUETREND
FUTURESACCESSSM LLC, a Delaware limited liability company (the “Fund”), MERRILL
LYNCH ALTERNATIVE INVESTMENTS LLC, a Delaware limited liability company (the
“Manager”) and SYSTEMATICA INVESTMENTS LIMITED, a Jersey limited company (the
“Trading Advisor”) (the Fund, the Manager and the Trading Advisor are jointly
referred to as the “Parties”).  Capitalized terms not otherwise defined herein
have those meanings set forth in the Agreement (as defined below).


WHEREAS, the Fund, the Manager and BlueCrest Capital Management LLP entered into
an Amended and Restated Advisory Agreement dated as of January 25, 2010, as
amended by the amendment dated as of May 3, 2011 (together, including subsequent
novations and/or amendments as set out below, the “Agreement”);


WHEREAS, Systematic Momentum FuturesAccessSM Ltd., formerly ML Systematic
Momentum FuturesAccessSM Ltd., dissolved as of December 31, 2012;
 
WHEREAS, ML Trend-Following Futures Fund Ltd. dissolved as of December 31, 2013;
 
WHEREAS, the Fund, the Manager, BlueCrest Capital Management LLP and BlueCrest
Capital Management Limited entered into a Novation and Amendment Agreement dated
as of July 31, 2014 whereby BlueCrest Capital Management Limited replaced
BlueCrest Capital Management LLP as a party to the Agreement;
 
WHEREAS, the Fund, the Manager, BlueCrest Capital Management Limited and the
Trading Advisor entered into a Novation and Amendment Agreement dated as of
January 1, 2015 whereby the Trading Advisor replaced BlueCrest Capital
Management Limited as a party to the Agreement;
 
WHEREAS, the Fund, the Manager and the Trading Advisor entered into an Amendment
Agreement dated as of January 30, 2015 to amend fees paid by the Fund to the
Trading Advisor pursuant to the Agreement;
 
WHEREAS, the Manager and Man Principal Strategies Corp. (“Man”) entered into an
Asset Purchase Agreement dated as of December 8, 2014 whereby Man agreed to
purchase, among other assets, the rights of the Manager and its affiliates under
certain agreements relating to the management of Systematic Momentum
FuturesAccessSM LLC (formerly ML Systematic Momentum FuturesAccessSM LLC,
“Systematic Momentum”);
 
WHEREAS, the purchase of the Manager’s rights in respect of Systematic Momentum
became effective as of May 1, 2015 (the “Effective Date”); and
 
WHEREAS, as of the Effective Date, Systematic Momentum no longer invests in the
Fund.
 
NOW THEREFORE, the Parties agree to amend the Agreement as follows, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 


1.  
With effect from the Effective Date, the second paragraph of the recitals shall
be deleted and replaced with the following:

 
WHEREAS, the Manager operates the “fund of funds” ML Trend-Following Futures
Fund L.P. (the “Trend-Following Fund”), which will directly or indirectly
allocate and reallocate its capital among funds (“FuturesAccess Funds”) such as
the Fund, which are established within the FuturesAccessSM Program;
 
2.  
With effect from the Effective Date, Paragraph 1(f) shall be deleted and
replaced with the following:

 
(f)                 General Assistance.
 
(i)  
The Trading Advisor acknowledges and agrees that Merrill Lynch will be expending
substantial resources in preparing the Fund and the Trend-Following Fund for
marketing as well as in marketing the Units and the interests in the
Trend-Following Fund.  The Trading Advisor agrees to cooperate with Merrill
Lynch in doing so to the fullest extent reasonably practicable.

 
(ii)  
In consideration of Merrill Lynch’s reliance on the Trading Advisor’s
availability and ability to manage the Fund, the Trading Advisor agrees promptly
to notify the Manager in the event that the Trading Advisor has any reason to
believe that the Trading Advisor may not be able or willing to do so to the full
extent set forth herein.

 
(iii)  
So long as the Fund has assets of at least $250 million, the Trading Advisor
agrees, subject to Section 8, not to accept other client capital or accounts if
doing so could reasonably be expected to impair the Trading Advisor’s ability to
manage the Fund as contemplated by the Memorandum.

 
(iv)  
The Trading Advisor acknowledges that the Manager is registered as an
“investment adviser” with the SEC and that the Trend-Following Fund is an
“investment advisory client” of the Manager and agrees to take such steps as the
Manager may reasonably request to ensure that the Fund is operated in full
compliance with the Investment Advisers Act of 1940, as amended (the “Advisers
Act”).





[Remainder of page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 




Execution Copy



IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned on the day and year first written above.
 

  ML BLUETREND FUTURESACCESSSM LLC          
 
By:
Merrill Lynch Alternative Investments LLC,
Manager
 

 
 
 

    By: /s/ Jeff McGoey  

 

  Name: Jeff McGoey             Title: VP  

 
 

 
MERRILL LYNCH ALTERNATIVE INVESTMENTS
LLC
         

    By: /s/ Jeff McGoey  

          Name: Jeff McGoey             Title: VP  

 
 

  By:
SYSTEMATICA INVESTMENTS LIMITED
acting as the general partner of SYSTEMATICA
INVESTMENTS LP
         

    By: /s/ Paul Rouse  

          Name: Paul Rouse             Title: Chief Financial Officer  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 